Citation Nr: 1610877	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to increases in the ratings for bipolar disorder (currently assigned staged ratings of 30 percent prior to August 17, 2010, and 50 percent from that date).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities ( TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1957 to December 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that awarded service connection for bipolar disorder, and assigned the initial ratings for the disability.

The Veteran's September 2012 notice of disagreement expressly and specifically raises the issue of entitlement to a TDIU rating as part of the increased rating issue on appeal.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board the claim of entitlement to TDIU is listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2013 VA Form 9, substantive appeal, the Veteran checked the box indicating that he wanted a Board videoconference hearing.  In January 2014, the Veteran's representative additionally requested a hearing before an RO Decision Review Officer (DRO) at the RO.  In February 2015, the Veteran's representative specifically withdrew the request for the DRO hearing ("I am requesting that his request for a DRO hearing be revoked....").  In January 2016, the Board sent a letter to the Veteran providing an opportunity for the Veteran to clarify his intentions with regard to the still pending request for a Board videoconference hearing.  The Board's January 2016 letter advised the Veteran that: "If you do not respond within 30 days from the date of this letter, the Board will use your previous selection to determine your choice of hearing."  He did not reply.  Accordingly, the Board finds that the Veteran has specifically requested a Board videoconference hearing and that he is entitled to such hearing.  As there has been no action on his request and no indication that he has since withdrawn the request, and because Board videoconference hearings (and  Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing before the Board (or a Travel Board hearing in the alternative if he so desires) .  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

